DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, 15-19, 22-25 of U.S. Patent No. 11,005,690 (hereinafter “Inphi”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose everything recited in the claims of the present application.
Regarding claim 1, claim 10 of Inphi discloses a method of operating a transmitter device, the method comprising:
providing a lookup table (LUT) with a plurality of starting values (col. 10, ll. 61-62); and
iteratively performing, until one or more check conditions are met, the following (col. 10, ll. 63-64):

capturing the output waveform using a recording device (col. 11, ll. 1-2);
determining a desired output value using the captured output waveform for each possible sequence of three input symbols (col. 11, ll. 3-8); and
determining and storing, in the LUT, an estimated LUT value for each possible sequence of three input symbols associated with the desired output value corresponding to the same sequence of three input symbols (col. 11, ll. 11-17);
wherein the transmitter includes a first shift register configured with the LUT to produce a first delayed input signal pattern and a second shift register configured with the LUT to produce a second delayed input signal pattern (col. 11, ll. 18-22); and
wherein the input signal pattern, the first delayed input signal pattern, and the second delayed input signal pattern are used to provide each possible sequence of three input symbols used to determine the desired output values and the estimated LUT values (col. 11, ll. 23-30).

Regarding claim 2, see claim 10 (col. 11, ll. 3-8).
Regarding claim 3, see claim 13.
Regarding claim 4, see claims 15 and 17.
Regarding claim 5, see claim 16.
Regarding claim 6, see claim 18.
Regarding claim 7, see claim 19 (similar aspects to Inphi claim 10).
Regarding claim 8, see claim 19 (on-chip receiver, col. 12, ll. 17-18).

Regarding claim 10, see claim 22.
Regarding claim 11, see claim 23.
Regarding claim 12, see claim 24.
Regarding claim 13, see claim 25.

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 22-25 of U.S. Patent No. 11,005,690 (“Inphi”) in view of Kang et al. (US 2019/0379357, hereinafter “Kang”.
Regarding claims 14-20, claims 19, 22-25 of Inphi disclose everything as applied to the transmitter device of claims 7-13 above.
However, the claims of Inphi do not expressly disclose a communication system, the system comprising a receiver device, a communication channel coupled to the receiver channel, and that the transmitter device is coupled to the communication channel.
Kang discloses a similar communication system in which a transmitter includes a LUT-based equalizer for communication between an interconnected transmitter and receiver (counterpart communication devices, see para. 0003, 0028-0030 and Fig. 1), thus suggesting a communication system with a receiver and counterpart transmitter, connected via a communication channel.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to implement the claimed transmitter device of Inphi into a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/26/2022